Filed 2/8/10               NO. 4-09-0036

                      IN THE APPELLATE COURT

                            OF ILLINOIS

                          FOURTH DISTRICT

ROSE WHITE, Individually and as        )    Appeal from
Administratrix of the Estate of        )    Circuit Court of
DON R. WHITE, Deceased,                )    McLean County
          Plaintiff-Appellee,          )    No. 02L136
          v.                           )
GARLOCK SEALING TECHNOLOGIES, LLC,     )    Honorable
          Defendant-Appellant.         )    G. Michael Prall,
                                       )    Judge Presiding.
_________________________________________________________________

           JUSTICE STEIGMANN delivered the opinion of the court:

           This case presents the question of whether Supreme

Court Rule 237(b) (210 Ill. 2d R. 237(b)), dealing with persons

whom a party may be required to produce at trial, includes not

only persons who are "officer[s], director[s], or employee[s,]"

but also those persons who are under a party's control.   We hold

that it does not.

                            I. PROLOGUE

           During an October 2008 wrongful-death jury trial based

upon asbestos exposure (which was the second jury trial in this

case), the trial court sanctioned defendant, Garlock Sealing

Technologies, LLC, pursuant to Rule 237(b) (210 Ill. 2d R.

237(b)) for failing to produce a witness.   The court entered

judgment against Garlock on the issues of liability and causation

and ordered the case to proceed on the issue of damages only.

The jury subsequently awarded plaintiff, Rose White, $500,000 in

damages.

           Garlock appeals, arguing that (1) the trial court erred
by finding that Garlock violated Rule 237(b); (2) if this court

agrees and orders a new trial, Garlock should be allowed to

introduce evidence of decedent's exposure to other sources of

asbestos; and (3) if this court affirms the court's Rule 237(b)

finding, we should order remittitur.     Because we agree with

Garlock that the court erred by finding that Garlock violated

Rule 237(b), we reverse and remand for a new trial.

                            II. BACKGROUND

                         A. The First Trial

                 1. White's Wrongful-Death Suit

          In August 2002, White sued Garlock (and several other

defendants who are not parties to this appeal) for the wrongful

death of her husband, Don R. White.     White asserted that Garlock

was responsible for her husband's death because, while employed

at a power plant, her husband's duties required him to perform

work that exposed him to asbestos-containing products that

Garlock had manufactured.

           2. The Rule 237(b) Issue at the First Trial

                            a. Rule 237(b)

          Because Rule 237(b) is the gravamen of Garlock's claim

on appeal, we will first discuss that rule.    It reads, in perti-

nent part, as follows:

               "The appearance at the trial or other

          evidentiary hearing of a party or a person

          who at the time of trial or other evidentiary

          hearing is an officer, director, or employee


                                - 2 -
          of a party may be required by serving the

          party with a notice designating the person

          who is required to appear. *** Upon a failure

          to comply with the notice, the court may

          enter any order that is just, including any

          sanction or remedy provided for in Rule

          219(c) [(210 Ill. 2d R. 219(c))] that may be

          appropriate."    210 Ill. 2d R. 237(b).

             b. The Interrogatory That Gave Rise to
                   White's Rule 237(b) Request

          Prior to the first jury trial in this case that took

place in November and December 2005, White presented the trial

court with a response by Garlock to an interrogatory from another

asbestos-related case in which Garlock was a party.    That inter-

rogatory stated as follows:

               "Has [Garlock] ever had one or more

          persons whose primary responsibility included

          looking after or monitoring the health of

          [Garlock's] employees, such as a medical

          director?    If so, state the following as to

          each person who [ha]s held this position:

          name, address, name of the position or title,

          and dates during which he or she held the

          position."

Garlock's response stated that Dr. David Carlson had done so

since "July/August 2002."    The address listed under Dr. Carlson's

name read: "Garlock Sealing Technologies, LLC[,] 1666 Division

                                - 3 -
Street[,] Palmyra, New York 14522."

    c. The Rule 237(b) Arguments Presented to the Trial Court

          In September 2005, White served Garlock with a Rule

237(b) request to produce Dr. Carlson.   Garlock responded by

filing a motion to quash White's request, asserting that although

Dr. Carlson had examined and treated some Garlock employees, he

did so as an independent contractor, not an employee.   As proof,

Garlock submitted an affidavit from its vice president of human

relations, Ramond Mathes, in which Mathes stated that (1) Dr.

Carlson was not and had never been an employee of Garlock; (2)

Dr. Carlson had never been paid a salary by Garlock; (3) Dr.

Carlson had never received employee benefits from Garlock; (4)

Dr. Carlson was the medical director of Healthworks, which was

part of the New York-based Thompson Medical Center; (5)

Healthworks had provided services to Garlock since June 2002; (6)

Healthworks provided medical services to approximately 120 other

businesses and organizations; and (7) Dr. Carlson had visited

Garlock plants and treated its employees in his capacity as an

independent contractor or employee of Healthworks.   Following an

October 21, 2005, hearing, the trial court denied Garlock's

motion to quash.

          On October 31, 2005, Garlock filed a motion to recon-

sider the trial court's October 21, 2005, ruling.    At a November

2005 hearing on that motion to reconsider, Garlock engaged in the

following exchange with the court:

               "[GARLOCK]: Clearly in this particular


                              - 4 -
case, the [interrogatory from the other case]

counsel cites in no way indicates that Dr.

Carlson is an employee, officer[,] or direc-

tor.   It has an address on there which has

unknown explanations as to what the particu-

lar address means.   We have affidavits from

the supposed employer, the corporation, say-

ing Dr. Carlson works for this health company

who has been contracted to come and look at

people at our facility.

       Dr. Carlson, the horse's mouth, has an

affidavit saying [he is] not an employee,

officer[,] or director of Garlock.

                     * * *

       What [White] gives [the court] is a

document from a closed lawsuit where there is

nothing in [t]here to indicate that [Dr.

Carlson] is an officer, director[,] or em-

ployee.   It has an address of Palmyra, New

York, and [White] wants [this court] to spec-

ulate that somehow *** this guy was a member

of the company.   ***

       THE COURT: Well, *** the confusing part

of this to this court is, if he is not now

and has never been an employee of Garlock,

why was this interrogatory answered in the


                        - 5 -
way it was, giving Garlock as his address?

Maybe it is speculation, but that does lead

one to speculate or wonder about what's going

on.

                      * * *

      The question is why would you answer

this interrogatory this way if [Dr. Carlson]

has never had an office at Garlock and never

been employed at Garlock and has always pro-

vided independent medical services?    As [the

court] recall[s], [the court] didn't get a

really great answer before, and [it is] not

getting a really great answer today.

      [GARLOCK]: I don't know[.]   I can come

up with a bunch of plausible answers, but I

don't know.    I don't know if there's a facil-

ity that he works out of to check people.     I

don't know.

      But I do have an affidavit saying he's

not in our control.    We have an affidavit

from Garlock people saying he is not in our

control ***.

      THE COURT: [A]ny reasonable person look-

ing at this response here would say on what-

ever date, September of 2003, that Dr. ***

Carlson was the medical director of Garlock.


                      - 6 -
          [T]hat's the only implication you can receive

          from this.   This business address is

          Garlock['s] in Palmyra."

                   d. The Trial Court's Ruling

           At a hearing later that month, the trial court further

mused about the Rule 237(b) issue, as follows:

               "THE COURT: Let [the court] tell you

          where [it is] on the Rule 237 thing.    [The

          court] did a little bit of research.    [The

          court] would like to do a little bit more.

          [The court] did not find any particular case

          that was any help in Illinois, and [the court

          does not] know that there are any, but part

          of [the court's] thinking here is, even when

          you get away from the issue as to the inter-

          rogatory and whether [Dr. Carlson] worked for

          [Garlock] or whatever, assuming that the

          doctor is what he says he is, which is an

          independent contractor and the medical direc-

          tor of some other outfit that provides health

          services to Garlock employees, part of [the

          court's] thinking here is what is the spirit

          and the flavor, if you will, of Rule 237, and

          is it to be read literally or is there room

          for interpretation?

               The gist of *** the control factor that


                                - 7 -
          would allow the [c]ourt to force a party to

          produce someone who is an employee or an

          officer or whatever, is that they have con-

          trol.    That's the gist of the control.   They

          have control and that control would generally

          be like control of their position and their

          livelihood.    Does that disappear when a per-

          son is an independent contractor?

                  Well, it's not as strong a factor, but

          that factor is still there, and [the court]

          suppose[s] one would have to know how much of

          this doctor's business is related to Garlock

          to know how strong that factor would be, but

          there is still a control factor there.     If

          you don't come and testify when you're asked

          to by the company, you won't be providing our

          health services anymore, which is not really

          much different than saying to an employee,

          you better show up or you won't be our em-

          ployee anymore.    It seems to [this court]

          that the same principle is involved, and

          whether the [c]ourt should somewhat broaden

          the interpretation of Rule 237 is what [the

          court] is pondering."

          At trial later that month, White called Garlock's

corporate representative, James Heffron, to testify.       Heffron


                                 - 8 -
testified, in part, that he knew Dr. Carlson (1) had been

Garlock's company physician in the past and (2) was Garlock's

company physician at the time of trial.    At the conclusion of the

proceedings that day, White explained to the trial court that

Heffron's testimony had just reaffirmed Garlock's interrogatory

that Dr. Carlson was Garlock's company doctor.    Garlock responded

by engaging with the court as follows:

               "[GARLOCK]: That's *** [an] inaccurate

          statement of what the witness testified to.

               THE COURT: What did he testify to[?]

               [GARLOCK]: He testified *** that he does

          medical work for the company, not that he ***

          is an employee of the company at all.    If you

          notice there was never a question asked of

          him 'Is Dr. Carlson an employee of the com-

          pany?'   If you look at the record, you'll see

          that that question was never asked.

               THE COURT: That's true, but that's not

          what [White] said.   [White] said he testified

          the he was the company doctor.

               [GARLOCK]: Just because somebody can

          treat bumps and bruises and that's who [the

          employee is] sent to, that doesn't mean he's

          an employee of the company.    And that's what

          the relevant issue is.

               THE COURT: [M]aybe [the court] didn't


                               - 9 -
          make an additional ruling when [it] made the

          final reconsideration for this matter, but--

          and the [a]ppellate [c]ourt [may] well decide

          that my interpretation of this is wrong[--]as

          with many areas of the law [this court] do[es

          not] think [it] necessarily has to proceed on

          the exact literal letter of what's in a stat-

          ute, that it can proceed at times when it's

          appropriate within the spirit of what's in-

          tended.   And based on the information that's

          been made available to the [c]ourt today,

          which is not in any way diminished by the

          testimony of the company representative, that

          this is the company's physician, [and that]

          leads the [c]ourt to believe that Dr. Carlson

          is in a position very similar to being an

          employee.   *** [The court] believe[s] [that]

          does not place him outside the parameters of

          what Rule 237 was intended to accomplish, and

          *** Garlock, from what [the court] presently

          know[s], is in a position to produce this

          witness, and that remains the ruling of the

          [c]ourt."

                    e. The Trial Court's Sanction

          At the close of White's case in chief, the trial court

instructed the jury regarding Garlock's failure to produce Dr.


                               - 10 -
Carlson, explaining, in pertinent part, as follows: "Despite the

[c]ourt's order, Garlock has failed to produce Dr. Carlson and

has failed to offer an explanation for his absence acceptable to

the court.   You will receive further instruction at the conclu-

sion of the case related to this issue."

           At the conclusion of the case, the trial court in-

structed the jury as follows:

                "If a party to this case has failed to

           offer evidence within its power to produce,

           you may infer that the evidence would be

           adverse to that party if you believe each of

           the following elements:

                1. The evidence was under control of the

           party and could have been produced by exer-

           cising reasonable diligence.

                2. The evidence was not equally avail-

           able to an adverse party.

                3. A reasonably prudent person under the

           same or similar circumstances would have

           offered the evidence if it believed it to be

           favorable.

                4. No reasonable excuse for the failure

           has been shown."

    3. The Jury's Verdict and the Parties' Posttrial Motions

           In December 2005, the jury returned a verdict for

Garlock.   Shortly thereafter, White filed a posttrial motion,


                                - 11 -
alleging that Garlock had violated several trial court orders and

rulings.   In part, White asserted that Garlock had violated Rules

213(i) and 237(b) (210 Ill. 2d Rs. 213(i), 237(b)).    In July

2006, the court granted White's motion and ordered a new trial

because it found that Garlock had violated Rule 213(i) (210 Ill.

2d R. 213(i)).    Specifically, the court found that Garlock had

failed to supplement its written interrogatories after Garlock

discovered on the eve of trial that the answers initially pro-

vided by a doctor who was one of its expert witnesses had

changed.

                        B. The First Appeal

           In September 2006, this court granted Garlock's peti-

tion under Supreme Court Rule 306(a)(1) (210 Ill. 2d R.

306(a)(1)) for leave to appeal the trial court's decision to

grant White's motion for a new trial.    In that petition, Garlock

challenged only the trial court's rulings that (1) found Garlock

violated Rule 213(i) and (2) granted White a new trial based upon

that finding.    Garlock made no mention in that petition of the

trial court's Rule 237(b) findings and sanctions, but White

raised the issue in her brief to this court.

                 1. The Rule 237(b) Issue on Appeal

           With respect to Rule 237(b), the issue before this

court was, given the violation of Rule 237(b) as found by the

lower court, whether the court abused its discretion by imposing

an insufficient sanction.    See White v. Garlock Sealing Technolo-

gies, LLC, 373 Ill. App. 3d 309, 869 N.E.2d 244 (2007) (hereinaf-


                               - 12 -
ter, White I).   As earlier noted, Garlock as appellant did not

contest the trial court's sanction (no doubt because Garlock won

at trial).   Garlock's sole interest in bringing its appeal under

Rule 306(a) was to have this court reverse the trial court's

order granting White's motion for a new trial.

          However, Rule 306(a) states that when a petition for

leave to appeal an order granting a new trial is granted, all

rulings on posttrial motions are before the reviewing court.

White had raised claims in her posttrial motion that (1) Garlock

violated Rule 213(i) and (2) the trial court's sanction for

Garlock's violation of Rule 237(b) was insufficient.     White also

raised on appeal that latter issue, arguing that because Garlock

intentionally violated Rule 237(b), this court should enter

judgment against Garlock on the issues of liability and causation

and order a new trial on damages only.   White I, 373 Ill. App. 3d

at 330, 869 N.E.2d at 260.

                      2. This Court's Decision

          In June 2007, this court affirmed the trial court's

order granting White a new trial, concluding that (1) Garlock's

actions violated Rule 213(i) and (2) the court did not abuse its

discretion by ordering a new trial based upon Garlock's failure

to comply with that rule (White I, 373 Ill. App. 3d at 328-29,

869 N.E.2d at 259).

             3. This Court's Discussion of Rule 237(b)

          As part of our opinion, this court stated the follow-

ing, in pertinent part, with respect to White's Rule 237(b)


                               - 13 -
request:

                "One month before the November 2005 jury

           trial, White served Garlock with a notice

           under Rule 237(b) requesting, among other

           things, that Garlock produce Dr. *** Carlson

           to testify at trial.    Garlock moved to quash

           the notice, arguing that Dr. Carlson was not

           then and never had been an employee, officer,

           or director of Garlock.    The matter was ex-

           tensively argued before the trial court,

           which ultimately agreed with White that al-

           though Dr. Carlson was not an employee, offi-

           cer, or director of Garlock, he was in a

           similar position because of his perceived

           economic relationship with Garlock.

                When Garlock did not produce Dr. Carlson

           to testify at trial, the trial court

           instructed the jury [as noted earlier in this

           opinion.]

                                  * * *

                In White's posttrial motion, she raised

           the issue of Garlock's failure to produce Dr.

           Carlson.    The trial court concluded that the

           sanction it entered against Garlock was suf-

           ficient, noting that White did not take Dr.

           Carlson's deposition or provide the court


                                - 14 -
          with information it could use to determine

          that Dr. Carlson's testimony would have in

          fact been important.

               We earlier mentioned the obvious care

          and consideration the trial court gave to the

          Rule 213(i) issue in this case, and we are

          equally impressed regarding the court's han-

          dling of the Rule 237(b) issue.   Like other

          discovery issues, the appropriateness of any

          sanction for a violation of Rule 237(b) is

          left to the sound discretion of the trial

          court."   White I, 373 Ill. App. 3d at 330-31,

          869 N.E.2d at 260-61.

    C. White's Rule 237(b) Request Prior to the Second Trial

          In June 2008, following this court's remand, White

filed a second Rule 237(b) request, in which she requested that

Garlock produce Dr. Carlson for the second trial.   Garlock

responded by filing a motion to quash, again asserting that Dr.

Carlson was not, and had never been, one of its employees,

officers, or directors.   Following an August 2008 hearing on

Garlock's motion, at which the trial court--although this time

the issue was before a different trial judge--heard essentially

the same arguments that the parties had made prior to the first

trial, the court found as follows:

          "The trial judge in the previous *** trial

          *** ruled that *** this particular witness


                              - 15 -
          [(Dr. Carlson)] fell within *** [Rule]

          237[(b)] *** which [this court] assume[s]

          came under the [']employee of a party[']

          [phraseology].   [This court has not] read

          [the previous court's] whole ruling *** but

          [that judge] decided that the *** appropriate

          remedy at that point in that trial was [to

          give] an instruction to the jury on an ad-

          verse inference from nonproduction of that

          witness.   And then the [a]ppellate [c]ourt

          *** specifically discussed this [and] specif-

          ically sa[id] that [it] approve[d of] the way

          [the judge] handled it***. ***   So [the ap-

          pellate court] ha[s said] this is the way

          [it] view[s] this particular issue***. ***

          [W]hether [this court] like[s] it or not,

          [the appellate court has] ruled on this issue

          specifically and said it was okay the way it

          was done, so [this court will] stick with

          [the earlier judge's] ruling that [Rule]

          237[(b)] applies to this particular

          witness***."

                         D. The Second Trial

               1. Garlock's Motion To Reconsider

          On October 6, 2008, just before trial, Garlock moved

the trial court to reconsider its August 2008 ruling to enforce


                               - 16 -
White's Rule 237(b) request as to Dr. Carlson.    The court refused

to reconsider its prior ruling, but added that Garlock was free

to object to the issue "at the appropriate time."

          On October 7, 2008, following jury selection, Garlock

again moved to quash White's Rule 237(b) request, at which point

White's counsel, among other things, posited that further discus-

sion of the matter should be deferred until White called Dr.

Carlson to testify.   Garlock responded that it had produced

evidence to show that not only had it never employed Dr. Carlson,

but that it no longer had a business relationship with Dr.

Carlson's actual employer, Healthworks.    Garlock explained that

Healthworks had forbidden Dr. Carlson from appearing at trial.

Thereafter, the court directed Garlock to file a motion or

affidavit outlining its efforts to produce Dr. Carlson.

          On October 8, 2008, the trial commenced and White

called Dr. Carlson as her first witness.    However, Dr. Carlson

did not appear.   White then called Heffron to testify.   Heffron

testified, in pertinent part, that Dr. Carlson was a physician

whom the company had contracted to handle certain medical issues

and was not a company employee.   That same day, Garlock filed a

memorandum and exhibits, in which Garlock posited that (1) Dr.

Carlson was not an employee of Garlock, (2) no economic relation-

ship existed between Garlock and Healthworks, (3) Garlock had

attempted to produce Dr. Carlson for trial, and (4) Healthworks

refused to permit Dr. Carlson to testify.




                              - 17 -
    2. White's Motion for Sanctions Pursuant to Rule 237(b)

          On October 9, 2008, White moved for sanctions against

Garlock based on its failure to produce Dr. Carlson, tendering a

written motion in that pursuit.    At that point, the trial court

adjourned the trial to allow Garlock an opportunity to review

White's motion and to prepare its response.

          On October 10, 2008, Garlock provided White and the

trial court with its written response to White's motion for

sanctions.    In that response, Garlock explained the steps that it

had taken to produce Dr. Carlson and the reasons why it should

not be sanctioned.

                     3. The Trial Court's Ruling

          Following a hearing on sanctions, the trial court found

as follows:

                  "[This court] had to make a determina-

          tion [as to whether] reasonable steps were

          taken *** to secure the attendance of this

          witness who [was], up until apparently almost

          at the date of trial or was in a position--a

          relationship[--]with [Garlock] of some na-

          ture.    [The court is] still unclear exactly

          the nature of what that relationship was.

          But[,] it's clear from the record [that] the

          relationship was medical director at least at

          one point [as he] was described as such by

          [Garlock's] corporate representative[.]    This


                                - 18 -
          is a gentleman who has been with the corpora-

          tion since 1973 *** and has been involved in

          the asbestos part of the litigation for a

          number of years[.]   Now he says he was mis-

          taken.

               Well, [the court] do[es not] know.     All

          [the court] know[s] is [that] back in 2005

          when he testified[,] he said that's what [Dr.

          Carlson] was."

That same day, the court entered its written order, in which, as

a sanction, the court entered judgment against Garlock on the

issues of liability and causation, with the trial to proceed only

on the issue of damages.

                      4. The Jury's Verdict

          On October 15, 2009, the jury returned a verdict for

White in the amount of $500,000.   The court later reduced the

judgment to $466,666.66 pursuant to a setoff.

          This appeal followed.

                            III. ANALYSIS

        A. Garlock's Claim That the Trial Court Erred by
            Finding That Garlock Violated Rule 237(b)

          Garlock argues that the trial court erred by finding

that it violated Rule 237(b) (210 Ill. 2d R. 237(b)) for failing

to produce Dr. Carlson.    Specifically, Garlock contends that the

court erroneously interpreted Rule 237(b) to include not only--as

the plain language of the rule states--"person[s] who at the time

of trial *** [are] officer[s], director[s], or employee[s] of a

                               - 19 -
party," but also persons who were at some point under a party's

control.

           White responds with various arguments, remaining

consistent in her position that the spirit of Rule 237(b) re-

quires a person under a party's control to be considered the

equivalent of an officer, director, or employee.        In that regard,

she asserts the following:

           "Rule 237(b) does not contain, nor has

           Garlock suggested, a definition for any of

           these terms[: officer, director, or

           employee].    Each represents a type of agency

           relationship.    It is the agency relationship

           that is the basis for the court's authority.

                                  * * *

                  The authority of a court to order a

           party to produce its agent as a witness pre-

           dated the adoption of Rule 237(b).       Rule

           237(b) is not the source of the court's au-

           thority, it is but one expression of that

           authority."

We agree with Garlock and disagree with White's expansive reading

of Rule 237(b).

                        1. The Standard of Review

           Because Garlock's argument involves the construction of

a supreme court rule, our review is de novo.        See In re Estate of

Rennick, 181 Ill. 2d 395, 401, 692 N.E.2d 1150, 1154 (1998)


                                 - 20 -
(noting that the construction of a rule, like the construction of

a statute, is a question of law to be reviewed de novo).       When

interpreting a supreme court rule, a reviewing court should apply

the same principles of construction that apply to a statute--that

is, the reviewing court should ascertain and give effect to the

intent of the supreme court in promulgating the rule.       Berry v.

American Standard, Inc., 382 Ill. App. 3d 895, 899, 888 N.E.2d

740, 745 (2008).     The most reliable indicator of that intent is

the specific language used in the rule.       Berry, 382 Ill. App. 3d

at 899, 888 N.E.2d at 745.    When the language of a supreme court

rule is clear and unambiguous, a reviewing court should apply the

language without reference to other interpretive aids.       Berry,

382 Ill. App. 3d at 899, 888 N.E.2d at 745.

             2. The Pertinent Language of Rule 237(b)

           Rule 237(b) reads, in pertinent part, as follows:

                "The appearance at the trial or other

           evidentiary hearing of a party or a person

           who at the time of trial or other evidentiary

           hearing is an officer, director, or employee

           of a party may be required by serving the

           party with a notice designating the person

           who is required to appear."   (Emphases

           added.)   210 Ill. 2d R. 237(b).

                     3. Rule 237(b) and This Case

           The plain language of Rule 237(b) is clear and unambig-

uous.   The supreme court's intent when it promulgated Rule 237(b)


                                - 21 -
was to give trial courts the ability to force--through sanction

or other remedy--a party to produce a person who was then an

officer, director, or employee of that party.    Here, Dr. Carlson

was not an officer, director, or employee of Garlock at the time

of trial.    Indeed, in its October 10, 2008, findings, the trial

court expressed doubt that Garlock had ever employed Dr. Carlson,

noting that it was "still unclear exactly what the nature of the

relationship was."    Accordingly, we conclude that the court erred

by finding that Garlock violated Rule 237(b).

            In so concluding, we note that the supreme court is

perfectly capable of saying what it means and understands the

importance of using precise language.    The supreme court, in Rule

237(b), did not use the term "agent" or the phrase "a person

under a party's control" but instead advisedly used the terms

"officer, director, or employee."    We deem the use of the de-

scriptive words "officer, director, or employee" to be limited

and legal terms of art.

            We find support for this conclusion in the language

used in Supreme Court Rule 213(f) (210 Ill. 2d R. 213(f)),

wherein the supreme court drew a distinction between "independent

expert witnesses," as defined in Rule 213(f)(2), and "controlled

expert witnesses," as defined in Rule 213(f)(3).    "An 'independ-

ent expert witness' is a person giving expert testimony who is

not the party, the party's current employee, or the party's

retained expert."    (Emphasis added.)   210 Ill. 2d R. 213(f)(2).

On the other hand, "[a] 'controlled expert witness' is a person


                               - 22 -
giving expert testimony who is the party's current employee, or

the party's retained expert."    (Emphasis added.)   210 Ill. 2d R.

213(f)(3).    Rule 213 requires a party to provide substantially

greater information regarding a controlled expert witness who

will testify at trial than it does regarding an independent

expert witness.    Thus, Rule 213--which had been in effect several

years before the trial court's fall 2005 ruling that Garlock had

violated Rule 237(b)--demonstrates the supreme court (1) appreci-

ates the difference between a witness who is an employee of a

party and a witness who is not and (2) utilizes the word "con-

trol" when it deems it appropriate to do so.    Accordingly, if the

supreme court meant for Rule 237(b) to include circumstances

wherein a party has some control over persons who are not techni-

cally employees, the supreme court would have said so.

              4. Clarification of Our Holding in White I

          The trial court on remand from White I interpreted this

court's decision in that case to endorse the first trial judge's

determination that Garlock should be sanctioned under Rule 237(b)

because this court apparently agreed that Rule 237(b) included

persons under a party's control.    That interpretation was in

error.

          As earlier noted, White I was before us on appeal

pursuant to Rule 306(a), which permits a party to petition for

leave to appeal to this court from an order of the circuit court

granting a new trial.    The last paragraph of Rule 306(a) provides

as follows:    "If the petition for leave to appeal an order


                                - 23 -
granting a new trial is granted, all rulings of the trial court

on the posttrial motions are before the reviewing court without

the necessity of a cross-petition."      210 Ill. 2d R. 306(a).   In

White I, we cited that language and wrote the following:      "Pursu-

ant to [Rule 306(a)], White argues that Garlock not only violated

Rule 213(i) but also Rule 237(b) (210 Ill. 2d R. 237(b)), and

that these intentional violations require the entry of judgment

against Garlock on liability and causation and a new trial on

damages only.   We disagree."    White I, 373 Ill. App. 3d at 330,

869 N.E.2d at 260.

          This court's discussion in White I of White's claim

that Garlock violated Rule 237(b) was set forth as the last

portion of our opinion in that case, after we had already re-

solved that the trial court did not err by granting White a new

trial as the remedy for Garlock's Rule 213(i) violation.      White

contended that Garlock's intentional violation of Rule 237(b)

required the entry of judgment against Garlock on liability and

causation and a new trial on damages only.      We rejected White's

contention and concluded that the matter was addressed to the

trial court's sound discretion.    We explained our rejection of

White's contention as follows:

                "We earlier mentioned the obvious care

          and consideration the trial court gave to the

          Rule 213(i) issue in this case, and we are

          equally impressed regarding the court's han-

          dling of the Rule 237(b) issue.      Like other


                                - 24 -
          discovery issues, the appropriateness of any

          sanction for a violation of Rule 237(b) is

          left to the sound discretion of the trial

          court.   We conclude that the trial court did

          not abuse its discretion on this matter, and

          accordingly, we decline to grant White the

          additional relief she has requested on ap-

          peal."    White I, 373 Ill. App. 3d at 331,

          869 N.E.2d at 261.

          As the previous quotation demonstrates, the question

before us in White I regarding Rule 237(b) was the following: Did

the trial court abuse its discretion by not entering judgment

against Garlock on liability and causation and ordering a new

trial on damages only?   We answered that question no, finding no

abuse of the trial court's discretion.   In doing so, we were not

first required to determine whether any Rule 237(b) violation

occurred, especially given the context of the case presented to

us on appeal.

          As stated earlier, Garlock brought its appeal in

White I pursuant to Rule 306(a) to challenge the trial court's

order granting White's motion for a new trial because Garlock

violated Rule 213(i).    Garlock contended both that no violation

occurred and that, if a Rule 213(i) violation did occur, the

court's sanction was too harsh.   We rejected Garlock's positions

regarding the trial court's findings that a Rule 213(a) violation

had occurred and that the new trial sanction was appropriate.


                               - 25 -
          Although Garlock vigorously disputed at trial White's

claim that Garlock was required to produce Dr. Carlson under Rule

237(b), that ruling was not part of Garlock's Rule 306(a) appeal.

Given that the jury returned a verdict in Garlock's favor,

Garlock's position is entirely understandable.    That is, although

Garlock believed the trial court erred in its Rule 237(b) rul-

ings, Garlock did not care about those rulings on appeal because

the trial court did not base its order granting White a new trial

on those rulings; instead, the court based its new-trial ruling

solely upon Garlock's violation of Rule 213(i).

          These circumstances explain why Garlock, in its initial

brief before this court, made no mention at all of the trial

court's Rule 237(b) rulings.   Only after White in her brief

raised the issue--namely, that the trial court's sanction against

Garlock for violating Rule 237(b) was insufficient and consti-

tuted an abuse of discretion--did Garlock even mention Rule

237(b).   And even then, Garlock concluded its discussion of this

subject in its reply brief as follows: "The trial court correctly

concluded that Garlock's failure to produce Dr. Carlson to

testify at trial did not prejudice the plaintiff and, therefore,

did not provide a basis for granting plaintiff a new trial."

          Regarding Rule 237(b), this court chose in White I to

address only whether the trial court abused its discretion by

imposing the sanction it did against Garlock based upon its

finding that Garlock violated that rule.   In retrospect, we can

see how this court could have avoided the trial court's misinter-


                               - 26 -
pretation of our decision in White I had we added the following

sentence to our decision:    "In concluding that the trial court

did not abuse its discretion, this court takes no position as to

whether a Rule 237(b) violation occurred in the first place."

               5. White's Ambiguous Interrogatory

          As previously stated, the Rule 237(b) issue in this

case arose from Garlock's response to the following interroga-

tory:

               "Has [Garlock] ever had one or more

          persons whose primary responsibility included

          looking after or monitoring the health of

          [Garlock's] employees, such as a medical

          director?    If so, state the following as to

          each person who [has] held this position:

          name, address, name of the position or title,

          and dates during which he or she held the

          position."

Garlock responded that Dr. Carlson had done so since "July/August

2002."

          The question White asked is inherently ambiguous.    A

party responding to this question could legitimately believe that

its scope would include (at least) all of the following:

               (1) An employee of Garlock.

               (2) An employee of a medical services

          provider who contracted with Garlock to pro-

          vide medical services for its employees.


                               - 27 -
                (3) A physician or health-care provider

          who routinely saw Garlock employees upon

          reference from Garlock, as well as other

          patients, as part of that physician's medical

          practice.

Obviously, in our judgment, only the first of these persons would

fit under the language of Rule 237(b) as being "an officer,

director, or employee" of Garlock.

        6. White's Other Contentions Regarding the Trial
                    Court's Rule 237(b) Ruling

          In support of White's claim that the trial court

properly ruled that Garlock was required to produce Dr. Carlson

under Rule 237(b), White raises three additional claims: (1) the

affidavits submitted by Garlock are hearsay; (2) Garlock may not

contradict its sworn answers to a written interrogatory in order

to create an issue of fact; and (3) a "substantial relationship"

existed between Garlock and Dr. Carlson.    We address each of

these contentions in turn.

         a. White's Claim That the Affidavits Submitted
                      by Garlock Are Hearsay

          The trial court determined that Garlock violated Rule

237(b) by failing to produce Dr. Carlson.    As a sanction for this

failure, the court entered judgment against Garlock on the issue

of liability and causation and ordered the case to proceed on the

issue of damages only.   The question before this court is whether

the trial court was correct in its ruling that Garlock violated

Rule 237(b).   In resolving that issue, this court will consider


                              - 28 -
all of the materials the parties submitted to the trial court in

support of their respective positions thereon.    Some of the

materials submitted by Garlock included affidavits (specifically,

of Dr. Carlson and Garlock corporate executive Ramond Mathes) to

the effect that Dr. Carlson was not then and had never been an

employee of Garlock.    Regarding these affidavits, White makes the

following contention on appeal: "The affidavits submitted by

Garlock are hearsay, and are not admissible at trial on a con-

tested issue."

          Because this contention provides neither analysis nor

citation of authority in support thereof, we could simply disre-

gard it as being in violation of Supreme Court Rule 341(i) (210

Ill. 2d R. 341(i)).    However, we choose to address this conten-

tion on its merits.

          Whether a party has violated Rule 237(b) is a matter

for resolution by the trial court, not by a jury.    Thus, contrary

to White's contention, whether a Rule 237(b) violation has

occurred is not a "contested issue at trial," to be resolved by

the trier of fact.    Nor do the formal rules of evidence apply

regarding what the trial court may consider when addressing a

Rule 237(b) issue.    Instead, the trial court may consider affida-

vits on point and should look to Supreme Court Rule 191(a) (210

Ill. 2d R. 191(a)) for guidance regarding what those affidavits

should show.

          For instance, in the present case, the affidavits

submitted by Garlock regarding the Rule 237(b) issue before the


                               - 29 -
trial court were made on the personal knowledge of the affiants

and set forth with particularity the facts upon which the affida-

vits were based.    Also, they did not consist of conclusions but

of facts admissible in evidence.    They also affirmatively showed

that the affiants, if sworn as witnesses, could testify compe-

tently thereto.    White's brief is bereft of any analysis as to

why the trial court should not have considered these affidavits,

and we conclude that they were properly before the trial court,

as well as this court on appeal.

            b. White's Contention That Garlock May Not
    Contradict Its Sworn Answers to the Written Interrogatory

           Regarding the consideration by the trial court and this

court of Garlock's affidavits, White writes the following: "When

Garlock asks the court system to ignore what it has said, through

the sworn testimony of its corporate representative, James

Heffron, and through its sworn answers to interrogatories ***,

Garlock is asking the court to permit it to do what a litigant is

barred from doing in summary judgment proceedings *** or at

trial."   We disagree.

           White is essentially arguing that Heffron's initial

testimony and Garlock's response to the interrogatory discussed

earlier constitute judicial admissions, which may not later be

controverted.   However, "'[a] judicial admission is a deliberate,

clear, unequivocal statement of a party, about a concrete fact,

within the party's peculiar knowledge.'    [Citation.]"   Rath v.

Carbondale Nursing & Rehabilitation Center, Inc., 374 Ill. App.

3d 536, 538, 871 N.E.2d 122, 125 (2007).    Heffron's initial

                               - 30 -
testimony and Garlock's response to the interrogatory did not

constitute judicial admissions.

          We earlier criticized White's interrogatory as patently

ambiguous, which in turn means that any response to it by Garlock

(including the one Garlock actually made) could not, by defini-

tion, constitute a judicial admission.   Heffron's initial

testimony--that Dr. Carlson had been Garlock's company physician

--suffers from the same defect of patent ambiguity.    Just as

someone might refer to Dr. Jones as his "family's doctor" (mean-

ing he takes care of everyone in the family) without meaning that

Dr. Jones is an "employee" of that family, so might Heffron refer

to Dr. Carlson as "Garlock's company physician" without meaning

that Dr. Carlson was an "employee" of Garlock.    Indeed, Heffron

later testified that the latter was in fact Dr. Carlson's role.

That is, Dr. Carlson was a physician whom Garlock had contracted

to handle certain medical issues, but he was not an employee.

          We note once again that White's counsel did not use the

word "employee"--the term actually used in Rule 237(a)--when he

called Heffron during the first trial and asked him whether Dr.

Carlson had been Garlock's company physician.    Garlock, of

course, could have--and should have--sought clarification from

Heffron at that time regarding Dr. Carlson's nonemployee status.

However, Garlock overcame its initial failure in this regard by

calling Heffron to testify during the second trial.    Thus, when

the trial court made its ruling at issue in this appeal--namely,

that Garlock had violated Rule 237(b)--the court had all the


                             - 31 -
information it needed (including Heffron's clarification) to know

that Dr. Carlson was not Garlock's employee.

           c. White's "Substantial-Relationship" Claim

          White also asserts the following:

          "[E]ven if this [c]ourt were to consider the

          otherwise inadmissible materials provided by

          Garlock and ignore the only admissible evi-

          dence on the matter, the most that gains

          Garlock is a diminution of the relationship.

          Even under Garlock's materials, there is a

          substantial relationship between Garlock and

          Dr. Carlson."   (Emphasis added.)

          We quote this argument because this claimed "substan-

tial relationship" between Garlock and Dr. Carlson seems to be

the gist of White's position throughout this litigation.     In

other words, White contends that Dr. Carlson is somehow under

Garlock's "control" and must be produced pursuant to Rule 237(b)

even though he is not, within the plain language of Rule 237(b),

an "employee, officer, or director" of Garlock.   For the reasons

previously stated, we strongly disagree with this contention and

reiterate that Rule 237(b) means precisely what it says:     "em-

ployee, officer, or director."   "Substantial relationships" or

"degrees of control" are immaterial when determining whether Rule

237(b) applies.   Instead, Rule 237(b) requires a specific

relationship--namely, that of an officer, director, or employee.

 B. Garlock's Claim That It Should Be Allowed To Introduce Evi-
   dence of Decedent's Exposure to Other Sources of Asbestos

                              - 32 -
          Last, Garlock next argues that if this court remands

this case for a new trial, Garlock should be allowed to introduce

evidence of decedent's exposure to other sources of asbestos,

pursuant to the supreme court's recent decision in Nolan v. Weil-

McLain, 233 Ill. 2d 416, 444-45, 910 N.E.2d 549, 564 (2009)

(overturning contrary case law and holding that a defendant in an

asbestos-related injury case must be allowed to introduce evi-

dence of other asbestos exposure in support of its sole proximate

cause defense).   Garlock contends that the court's prior rulings

prohibiting Garlock from introducing such evidence were based on

the cases that the Nolan decision overturned and, therefore, this

court should reverse those prior rulings and order that Garlock

be allowed to introduce such evidence on remand.   Because,

generally we only review arguments presented to the trial court

(see People v. Hudson, 228 Ill. 2d 181, 190, 886 N.E.2d 964, 970

(2008) (noting that issues should be raised at the trial level so

that, when appropriate, the court may reconsider its own rul-

ing)), we decline Garlock's invitation to enter such an order.

          Here, the trial court based its ruling as to whether

decedent's exposure to other sources of asbestos should be

admitted prior to the supreme court's decision in Nolan.      Given

the unusual circumstances of this case, we conclude that

Garlock's argument about Nolan is best presented to the trial

court in the form of a motion to reconsider.   Doing so will give

both parties the opportunity to fully brief and argue the issue.

          Because we are remanding this case for a new trial, we

                              - 33 -
need not address Garlock's alternative argument that this court

should order remittitur.

                           IV. CONCLUSION

          For the reasons stated, we reverse the trial court's

judgment and remand for a new trial.

          Reversed and remanded for a new trial.

          MYERSCOUGH, P.J., concurs.

          APPLETON, J., specially concurs.




                               - 34 -
          JUSTICE APPLETON, specially concurring:

          While I concur in the majority's result, I write

separately to take potential exception to the broad statement by

the majority that the duty to produce a witness pursuant to

Supreme Court Rule 237(b) is strictly limited to officers,

directors, or employees of a party.

          Without disagreeing with the express language of the

rule, it is not beyond conception that a person could be employed

by "Corporation A" but, by his or her service to "Corporation B"

pursuant to a contractual agreement, by the determination of the

employee's income or by actual conduct (including the right to

direct by Corporation B) could be properly deemed in fact to be

an employee of Corporation B.    There may be many purposes for

such contractual arrangements--one being the potential avoidance

of Rule 237(b) duties to produce.

          As there is no evidence in this record of the contrac-

tual relationship between Dr. Carlson's employer and defendant

or, as importantly, any evidence of intent on the part of defen-

dant to thereby evade the strictures of Rule 237(b), I concur.




                                - 35 -